TESTIMONY POR THE GOVERNMENT ON REHEARING
Henry Harriss, -called as a witness on behalf of the Government, testified that he had been in the wholesale fur business 28 or 29 years and that he handled goatskins, kidskin plates, goatskin plates and kidskin crosses; that in September, 1922, he was selling such merchandise at wholesale and retail in the United States, mostly in the local markets; that he met buyers from St. Louis and a few more localities in the United States; that St. Louis is one of the fur markets of the United States; that there is a commercial distinction between kidskins and goatskins; that goatskins have long, shaggy hair and that kidskins are more or less a little bit flatter; that there is no trade understanding of the term “plates of goatslcins;” that the witness never heard the term “plates of goatslcins” used in the trade; that the witness had no knowledge of the term “plates of goatslcins;” that goatskins are not made in plates but were used to be made in robes years ago; that a robe is much larger than a plate; that goatskins are not made in mats; that a mat is about 3 feet in length; that kidskin plates are never sold as plates of goatskins, but are sold as kidskin plates, and were so sold immediately prior to the Tariff Act of 1922; that kidskin plates are made of skins of young goats.
Israel Gottlieb testified for the Government that he was engaged in the business of buying and selling at wholesale kidskins, goatskins, and kidskin plates, mostly in New York City, and that he met buyers from all over the country; that kidskins and goatskins were bought and sold in the trade and that an order for kidskins would not be properly filled by a delivery of goatskins; that the trade recognized an article known as “plates of goatskins” and that that designation was used in the trade. On cross-examination Gottlieb admitted that in the trade there was nothing which could he called “plates of goatskins” except plates made out of young goatskins. On redirect examination Gottlieb stated that he had seen plates made out of goatskins; that in the trade kidskins are the skins of young goats; that a moufflon is a goat, and that its skin is known as a “moufflon;” that a kid is a young goat and that its skin would he called a kidskin just as the skin of a moufflon would he called a moufflon; that kidskins, moufflons, and goatskins are ail skins taken from the goat species.
*193George R. Griswold testified on behalf of the Government that he was a wholesale dealer in lddskins, goatskins, and kidskin crosses; that his sales of such articles were confined to New York City and that he met no buyers coming from a different part of the country; that according to his experience kidsldns meant Chinese kidsldns; that goatskins referred particularly to China goatskins; that he could not tell whether he could distinguish between a goatskin and a kidskin; that he would say that a goatskin was excluded from the trade term “kidskin” and that a kidskin would be excluded from the term “goatskin.” On cross-examination Griswold stated that ldd and goat skins were sewed into crosses and that the word “plate ” was not applied to Chinese materials made of hid and goat shins; that in the trade there was a dividing line between lddskins and goatskins and that a kidskin would not be sold to a furrier as a goatskin; that whether a skin was a kidskin or a goatskin was determined by the size of the skin; that a kid is a young goat and “if it gets big enough it is hard to tell;” that lddskins, goatskins, and moufflons are segregated in trade and in trade parlance and each is a variety of goatshin fur.
Daniel Collyer, jr., testified that his firm auctioned raw furs; that he did not know whether there was any trade understanding general and definite but that he did distinguish between goat and kid skins; that shins listed as hidshins and goatshins did not indicate the name under which the shins would ultimately be sold in the trade.
Samuel Gluck testified on behalf of the United States that an order for kidsldns would not be properly filled by a delivery of goatskins; that a kidskin could not be included in the term “goatskins,” because a goatskin had a longer-haired fur and came from an animal bigger than a ldd; that in the trade a hidshin meant the shin of a young goat and that a hidshin has a short fur which is not as coarse as that of a goatshin; that he would not accept kidsldns on an order for goatskins or goatskins on an order for lddskins; that he could tell the difference between a goatskin and a kidskin because the latter is lighter in weight, shorter in fur, and smaller than a goatskin. On cross-examination the witness testified that large-sized hidshins were used in mahing “goat plates;” that the term used in the trade is “hid plates” and not “hidshin plates;” that the term “hidshin plates" is used in relation to plates made from goatshins; that he bought goat plates from China, and that the term used in the trade was “goat plates” and not “goatshin plates;” that in goat plates bought by him there was a percentage of large-size 'kidsldns; that prior to September, 1922, there was no such thing as a kidskin plate made of the skin of the young goat, and that prior to that date kidskin plates were made of the skin of the lamb of the caracul; that he never heard of “goat robes” in the trade, but that it was used by department stores; that *194he never heard of “plates of goatslcins,” and that the term used in the trade was “goat plates.” On redirect examination the witness stated that prior to September, 1922, there were two kinds of kidskin plates, one made of lamb and the other made of goatslcins, and that those plates were distinguished in the trade from goatskin plates; that goat plates and goatskin plates were both used in the trade prior to 1922; that a goat plate would be a plate in length of about 40 inches or 42 inches by 22 or 24 inches in width and that a goatskin plate would be more of a cross; that a plate made from the skin of an animal of the goat family would he called a goatskin cross; that a plate made from the skin of an animal of the goat family was known as a goat plate or goatskin plate and that it covered all plates made from the skin of an animal of the goat family; that lamb crosses were not known as kid crosses but as caracul crosses; that he did not mean to say that a plate made altogether of kidskins would be known as a goat plate. On recross-examination Gluck declared that he did not agree with the witnesses who stated that there was no such thing as a goatskin plate in the trade; that kidskins were used in making goatskin plates to fill in the sides; that the general rule was that 10 per centum of big skins could be put into the goat plate and that 10 per centum of flat goatslcins could be put into the kid plate.
Jack W. Polly testified for the Government that his firm was engaged in the business of importing furs from China and selling them on commission; that his firm sold only to New York firms; that kidskins were wavy or curly and that a goatskin has hair that is straight and more bushy than a kidskin; that his firm never handled plates made of goatskins but that it did deal in kid crosses. On cross-examination, the witness stated that there were various kinds of goatskins; some of them were known as China goatslcins and some as moufflons; that kidskins were skins of a young goat and were one kind of goatskin; that he had never heard the term “goatskin plate” used in the trade; that he did distinguish between a cross and a plate; that even full-grown crosses would be called crosses in the trade; that the merchandise would be called by some merchants kid crosses and by others goat crosses.
Nathan Berlin, a witness for the Government, testified that he was a wholesale dealer in kidskins and goatskins and that there was a distinction in the trade between kidskins and goatskins. On cross-examination the witness admitted that the distinction drawn by him between kid and goat skins applied only to the skins of Chinese kids and goats and did not apply to goat and kid skins from any other part of the world; that very often buyers and sellers differed as to whether a skin was a goatskin or a kidskin; that as a matter of fact a kidskin is nothing more than a kind of goatskin; that there are various kinds of goatskins some of which are known as moufflons, some as China *195kidskins and some as China goatskins; that puppyskins and dog-skins are both recognized as dogskins.
Bernard Weitzer testified for the Government that he was a dealer in furs and skins and bought and sold at wholesale goatskins and kid-skins principally in New York, St. Louis, and Boston, and that he met buyers of such skins from other places; that New York handled 90 per centum of the skin business in his opinion; that kidskins were comparatively small in size with silky and rather short hair; that goatskins were comparatively heavy, of a larger size with hair that is longer and coarser than that of the kidskin; that there is a well-recognized distinction between kidskins and goatskins; that a kidskin plate is a number of kidskins sewed together and is oblong in shape. On cross-examination the witness stated that a moufflon was a goatskin; that thetrade meaning of the term “ goatskin" does not differ from the ordinary meaning. At this point the witness was shown a skin and asked whether it was the skin of a kid or a goat, to which he replied that he did not know.